FILED
                                                           Jun 03 2019, 2:16 pm

                                                                CLERK
                                                            Indiana Supreme Court
                                                               Court of Appeals
                                                                 and Tax Court



                         IN THE

Indiana Supreme Court
           Supreme Court Case No. 19S-CR-336

                   State of Indiana,
                     Appellant (Plaintiff)

                             –v–

                      Ernesto Ruiz,
                     Appellee (Defendant)


      Argued: February 21, 2019 | Decided: June 3, 2019

Appeal from the Jackson Circuit Court, No. 36C01-1510-F4-25
          The Honorable Richard W. Poynter, Judge

 On Petition to Transfer from the Indiana Court of Appeals,
                   No. 36A01-1712-CR-2999




               Opinion by Chief Justice Rush
               Justices David and Goff concur.
                Justice Massa concurs in result.
Justice Slaughter dissents, believing transfer should be denied.
Rush, Chief Justice.

   If police interrogate someone in custody without providing Miranda
warnings, the person’s interrogated statements are generally inadmissible
as evidence against that individual in a criminal trial.

   Here, two police officers interrogated Ernesto Ruiz in a secured area at
a police station, without providing him Miranda warnings. When the State
tried to use statements Ruiz made during the interrogation as evidence
against him in a criminal trial, he moved to suppress them as
inadmissible. The trial court granted the motion.

   The State appealed, arguing suppression was contrary to law because
Ruiz—although interrogated—was not in custody. Finding substantial,
probative evidence that he was in custody, we affirm the trial court’s
decision.


Facts and Procedural History
   In a small, windowless room in a secured area of the Seymour Police
Department, two police officers tag-teamed an interrogation of Ernesto
Ruiz, who had been accused of a crime. Neither officer gave him Miranda
warnings, and multiple times the officers told Ruiz that he was to “sit
tight” in the interrogation room.

   Later, the State sought to use a video of the interrogation as evidence
against Ruiz in a criminal trial. Ruiz moved to suppress it, arguing his
statements in the video were inadmissible because they were made during
custodial interrogation in the absence of Miranda warnings.

   The trial court heard evidence on the matter: testimony from the two
officers who interrogated Ruiz, and the audio–video recording of the
interrogation. The court also heard arguments, which the court considered
overnight along with relevant caselaw. The next day, the court heard more
testimony and argument, and then granted Ruiz’s motion to suppress.




Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019        Page 2 of 12
   In granting the motion, the court recognized—rightly—that whether
Ruiz was in custody turns on objective circumstances. 1 It then determined
that the environment was “a police setting” in which multiple officers
questioned Ruiz in an accusatory and focused way in a room behind
several closed doors. The court observed that although Ruiz went to the
police station on his own, he “had to be buzzed into the area or taken into
the area of a secure room.” And although the first officer told Ruiz he
could walk out of the interrogation-room door, the court found that
statement, in this specific context, would not make a reasonable person
feel free to leave. The court emphasized that after the second officer later
entered the room, shut the door, and took on the role of interrogator, Ruiz
was not told that he could leave or that the first officer’s initial statement
remained valid.

  The State claimed that it could not proceed without the evidence that
had been suppressed. For this reason, and since a jury had already been
empaneled, the court declared a mistrial.

   The State appealed the suppression decision, see Ind. Code § 35-38-4-
2(5) (2018), and a panel of the Court of Appeals reversed, concluding the
interrogation was not custodial, State v. Ruiz, No. 36A01-1712-CR-2999,
2018 WL 3543561, at *5 (Ind. Ct. App. July 24, 2018).

  Ruiz petitioned for transfer, which we now grant, vacating the Court of
Appeals decision. Ind. Appellate Rule 58(A).




1The trial court also rightly recognized that statements made in coercive settings implicate
Article 1 of the Indiana Constitution. Ruiz made a similar acknowledgment in his motion to
suppress, alleging that his rights under the Indiana Constitution were violated alongside his
federal constitutional rights. But Ruiz did not advance any state constitutional arguments
separate from those based on the Federal Constitution. While the rights protections of the
state and federal constitutions often run parallel, they do not always mirror one another
exactly, and they derive from independent sources of authority. For these reasons, claims
brought under each charter warrant separate arguments. See, e.g., Litchfield v. State, 824 N.E.2d
356, 359–64 (Ind. 2005). See generally Jeffrey S. Sutton, 51 Imperfect Solutions: States and the
Making of American Constitutional Law (2018). Since Ruiz did not develop any arguments
separate from those resting on the Federal Constitution, he waived any right to suppression
on independent state-law grounds. Cf. State v. Timbs, 84 N.E.3d 1179, 1184 (Ind. 2017), vacated
& remanded by 139 S. Ct. 682 (2019).



Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019                           Page 3 of 12
Standard of Review
   The State brings this appeal under Indiana Code 35-38-4-2(5), which
authorizes the State to appeal an order granting a motion to suppress if
the order ultimately prevents further prosecution of at least one charged
count. This kind of appeal, we have recognized, is one from a negative
judgment. See, e.g., State v. Brown, 70 N.E.3d 331, 334–35 (Ind. 2017); State
v. Keck, 4 N.E.3d 1180, 1183 (Ind. 2014); State v. Washington, 898 N.E.2d
1200, 1202–03 (Ind. 2008); see also State v. Estep, 753 N.E.2d 22, 24–25, 24 n.5
(Ind. Ct. App. 2001); State v. Ashley, 661 N.E.2d 1208, 1211 (Ind. Ct. App.
1995). A negative judgment is the denial of relief to a party on a claim for
which that party had the burden of proof. See Ben-Yisrayl v. State, 738
N.E.2d 253, 258 (Ind. 2000).

   It is true that Ruiz filed the motion to suppress his statements. But no
matter Ruiz’s burden to support his challenge to the statements’
admission, 2 the trial court, in granting his motion, necessarily determined
that the State failed to carry its countervailing burden to prove that the
statements were admissible. See Colorado v. Connelly, 479 U.S. 157, 167–69
(1986); Lego v. Twomey, 404 U.S. 477, 488–89 (1972). Specifically, since Ruiz
brings his challenge under the Federal Constitution, the State had to show


2 See United States v. Artis, No. 5:10-cr-15-01, 2010 WL 3767723, at *4 & n.2 (D. Vt. Sept. 16,
2010) (unreported table decision) (observing lack of clarity in and disagreement over the
burden to establish whether the defendant was subjected to custodial interrogation). Compare
United States v. Jorgensen, 871 F.2d 725, 729 (8th Cir. 1989) (requiring defendant to show
custodial interrogation), United States v. Lawrence, Nos. 88-2056, -2086, -2087, -2109, -2135, 1989
WL 153161, at *5–6 (6th Cir. Dec. 18, 1989) (unpublished table decision) (requiring defendant
to show by a preponderance of the evidence that he was subjected to custodial interrogation),
United States v. Davis, 792 F.2d 1299, 1309 (5th Cir. 1986) (requiring defendant to prove “that
he was under arrest or in custody”), and United States v. Peck, 17 F. Supp. 3d 1345, 1354 (N.D.
Ga. 2014) (collecting cases), with United States v. Dudley, No. 18-cr-286-WJM, 2019 WL 1403115,
at *2 (D. Colo. Mar. 28, 2019) (requiring defendant to present “evidence or allegations
sufficient to support a motion to suppress”), United States v. Miller, 382 F. Supp. 2d 350, 361–62
(N.D.N.Y. 2005) (requiring defendant to allege custodial interrogation in the absence of
Miranda warnings), and United States v. Gilmer, 793 F. Supp. 1545, 1555 (D. Colo. 1992)
(requiring defendant to point to some evidence that his statements were made in violation of
his constitutional rights). See generally United States v. Charles, 738 F.2d 686, 692 (5th Cir. 1984),
abrogated on other grounds by United States v. Bengivenga, 845 F.2d 593, 596–97 (5th Cir. 1988) (en
banc); United States v. Crocker, 510 F.2d 1129, 1135 (10th Cir. 1975), overruled on other grounds by
United States v. Bustillos-Munoz, 235 F.3d 505, 516 (10th Cir. 2000).



Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019                               Page 4 of 12
by a preponderance of the evidence that Ruiz voluntarily waived his
Miranda-protected rights before he made the statements. See United States
v. Charles, 738 F.2d 686, 696 (5th Cir. 1984), abrogated on other grounds by
United States v. Bengivenga, 845 F.2d 593, 596–97 (5th Cir. 1988) (en banc);
United States v. Miller, 382 F. Supp. 2d 350, 362 (N.D.N.Y. 2005); Smith v.
State, 689 N.E.2d 1238, 1246 & n.11 (Ind. 1997). The State also bore the
ultimate burden at trial to prove guilt beyond a reasonable doubt. See
Taylor v. State, 587 N.E.2d 1293, 1301 (Ind. 1992).

   So, since the suppression order rested on the State’s failure to carry its
burden to prove the statements’ admissibility, and that decision precludes
the State from further prosecuting a criminal charge, which the State had
the burden to prove, the State appeals from a negative judgment.
Accordingly, the State must show that the trial court’s decision was
contrary to law—meaning that the evidence was without conflict and all
reasonable inferences led to a conclusion opposite that of the trial court.
See Brown, 70 N.E.3d at 335; State v. McCaa, 963 N.E.2d 24, 29 (Ind. Ct.
App. 2012), trans. denied. The State cannot make this showing if there is
substantial, probative evidence supporting the suppression ruling. See
Brown, 70 N.E.3d at 335.

  Here, the trial court’s suppression decision was proper if Ruiz was
under custodial interrogation, which triggers Miranda. Because the State
admits that Ruiz was under interrogation, we focus our review on the trial
court’s determination that Ruiz was in custody.

   The custody inquiry is a mixed question of fact and law: the
circumstances surrounding Ruiz’s interrogation are matters of fact, and
whether those facts add up to Miranda custody is a question of law. See
Thompson v. Keohane, 516 U.S. 99, 112–13 (1995). We defer to the trial
court’s factual findings, without reweighing the evidence; and we
consider conflicting evidence most favorably to the suppression ruling.
State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006). But we review de novo the
legal question of whether the facts amounted to custody. Brown, 70 N.E.3d
at 335.




Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019          Page 5 of 12
Discussion and Decision
   Under Miranda v. Arizona, if Ruiz was under “custodial interrogation,”
the police were required to give him certain warnings about his rights,
and the absence of those warnings precludes the use of his statements to
prove guilt. 384 U.S. 436, 444 (1966).

   The State acknowledges that Ruiz was under police interrogation but
contends that he was not in custody. Custody under Miranda occurs when
two criteria are met. First, the person’s freedom of movement is curtailed
to “the degree associated with a formal arrest.” Maryland v. Shatzer, 559
U.S. 98, 112 (2010) (quoting New York v. Quarles, 467 U.S. 649, 655 (1984)).
And second, the person undergoes “the same inherently coercive
pressures as the type of station house questioning at issue in Miranda.”
Howes v. Fields, 565 U.S. 499, 509 (2012).

   We hold that the State did not carry its burden here to show that the
trial court’s ruling was contrary to law. The record includes substantial,
probative evidence of circumstances that, taken altogether, met both
criteria of Miranda custody. We’ll address each in turn.


I. The totality of objective circumstances
   surrounding the interrogation would make a
   reasonable person feel not free to end the
   questioning and leave.
   Under Miranda, freedom of movement is curtailed when a reasonable
person would feel not free to terminate the interrogation and leave. Howes,
565 U.S. at 509. This freedom-of-movement inquiry requires a court to
examine the totality of objective circumstances surrounding the
interrogation—such as the location, duration, and character of the
questioning; statements made during the questioning; the number of law-
enforcement officers present; the extent of police control over the
environment; the degree of physical restraint; and how the interview
begins and ends. See id.; Oregon v. Mathiason, 429 U.S. 492, 493 (1977) (per



Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019         Page 6 of 12
curiam); United States v. Infante, 701 F.3d 386, 396 (1st Cir. 2012); Sprosty v.
Buchler, 79 F.3d 635, 641 (7th Cir. 1996).

   Here, the State argues that Ruiz’s freedom of movement was not
curtailed and thus he was not in custody. The State points to certain
evidence in support: Ruiz provided his own transportation to the police
station; the first interrogating officer told him, “you don’t have to talk to
me” and “you can get up and walk out that door at any time”; Ruiz sat
near the unlocked interview-room door and had not been arrested; the
interrogation lasted less than an hour; and Ruiz left unhindered after it
was over.

  This evidence does indeed point toward no custody. But substantial,
probative evidence in the record points in the opposite direction and
supports the trial court’s suppression ruling.

   To start, the time and place of the interrogation were directed by
Detective Greg O’Brien, who showed up at Ruiz’s home, informed Ruiz of
the allegations against him, explained that he “needed to interview” Ruiz,
and “asked him to come up to the police station.” Importantly, Detective
O’Brien did not inform Ruiz that any other time or place would suffice for
the interview. Cf. Mathiason, 429 U.S. at 493 (defendant returned officer’s
phone calls to set up a meeting, and officer asked defendant where it
would be convenient to meet).

   Ruiz came to the police station shortly after getting dressed. Detective
O’Brien then led Ruiz through various sections of the station house: from
the lobby through a door that required a key fob to enter; into a secured
area containing the police squad room; “up the elevator and the stairs”;
through a second keyed door that was propped open; and into a small
interview room with no windows and a single door, which the officers
closed for the interrogation. Although he was not handcuffed or locked
inside the interrogation room, Ruiz was physically and visually cabined to
the small compartment with officers positioned near the single, shut door.

  Inside the interrogation room, Ruiz was at first alone with Detective
O’Brien, who began the questioning. But after about thirteen minutes,
Detective Troy Munson entered, closed the door, and became the primary



Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019             Page 7 of 12
interrogator. At this time, and through the end of the interrogation, the
police outnumbered Ruiz in the room two-to-one.

   When Detective O’Brien started to question Ruiz, he told Ruiz—a
single time—that he could walk out “that door.” But the trial court did not
err in concluding that this statement was not enough to make a reasonable
person feel free to leave, for three reasons.

   First, the officers told Ruiz to “sit tight” multiple times, belying any
prior indication that Ruiz was free to go.

   Second, the circuitous path by which Detective O’Brien took Ruiz into
the interrogation room drew a labyrinthine exit route with many
obstructions to egress. One of the doors Detective O’Brien led Ruiz
through required a key fob when heading toward the interrogation room.
And nobody told Ruiz that it was unlocked going the opposite direction.

   Finally, and most importantly, the police significantly undercut any
initial message of freedom when they dramatically changed the
interrogation atmosphere. Shortly after Detective O’Brien began the
interview, a second officer—whom Ruiz had not yet met—entered the
interview room; shut the door; and took over as the main, and more
aggressive, interrogator. In this way, the police completely recast the
interrogation, subverting the force and applicability of Detective O’Brien’s
earlier walk-out-that-door statement. And at no point did either officer
say anything to preserve that statement’s validity.

   Other statements the officers said or omitted, along with the character
of their questioning, point toward curtailed freedom of movement.
Detective O’Brien did not tell Ruiz that he didn’t have to respond to other
detectives who may question him. Nor did the detectives tell Ruiz that he
wasn’t under arrest; that he could end the interrogation at any time; or
that he was free to leave once Detective Munson suddenly injected himself
into the interrogation and began aggressive questioning. Cf. Luna v. State,
788 N.E.2d 832, 833 (Ind. 2003) (affirming suppression decision where
defendant was told multiple times that he did not have to talk to the
police, that he was not under arrest, and that he was free to leave at any
time).



Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019            Page 8 of 12
   The officers did, however, repeatedly tell Ruiz to explain to them what
happened, coaxing him to “[t]ell us now so that we know that you’re
being honest with us and . . . not lying.” The officers were explicit that
they believed Ruiz had engaged in the accused conduct. And their
questions were accusatory—not exploratory, like ones to identify suspects
in the early stages of an investigation. Detective Munson emphasized this
with deception—saying that the person who made the accusations had
passed a lie-detector test.

   The questioning was also prolonged, lasting almost an hour. Although
the length of an interview, alone, does not determine whether a person is
in custody, the questioning here was sustained and relatively drawn out,
especially compared to roadside traffic-stop questioning. See Berkemer v.
McCarty, 468 U.S. 420, 437–38 (1984). And the officers continued the
interrogation past the time they knew Ruiz was supposed to pick up his
daughter, telling him to “sit tight” until they were satisfied. Indeed, the
interrogation did not end until after the officers had extracted
incriminating remarks.

   Altogether, the circumstances surrounding the interrogation add up to
a situation in which a reasonable person would not feel free to end the
interrogation and leave. So, the record supports the conclusion that the
curtailment-of-movement criterion was met.

   As custody turns on the totality of the circumstances, the conditions
bearing on the curtailment-of-movement inquiry also factor into the
second custody inquiry: whether the person was subjected to coercive
pressures that necessitate Miranda safeguards.


II. The station-house interrogation included the
    coercive pressures that drove Miranda.
   The second custody criterion asks whether the circumstances exert the
coercive pressures that drove Miranda. Shatzer, 559 U.S. at 112. When the
case involves “the paradigm example of interrogating a suspect at a police
station,” the answer to this question is generally “obvious, in the absence
of unusual facts.” United States v. Ellison, 632 F.3d 727, 729 (1st Cir. 2010);


Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019           Page 9 of 12
see Berkemer, 468 U.S. at 439–40. The answer is less obvious for situations
outside the classic Miranda station-house paradigm—such as a traffic or
Terry stop; or questioning individuals in their usual environment, such as
inmates in prison. Ellison, 632 F.3d at 729; see Shatzer, 559 U.S. at 112;
Berkemer, 468 U.S. at 439–40.

   The State devotes little attention to this specific custody inquiry. But it
does argue that Ruiz “was never coerced to cooperate in exchange for
freedom.” We disagree, as the record includes substantial, probative
evidence to the contrary. And overall, the station-house questioning here
both resembles the Miranda paradigm and exhibits the coercive pressures
that Miranda targeted.

   The interrogation here was not brief roadside questioning, see Berkemer,
468 U.S. at 439, or interrogation in the “low atmospheric pressure” of a
suspect’s typical surroundings, Ellison, 632 F.3d at 730. Rather, it took
place at the station house in an isolated room—removed from Ruiz’s
friends, family, and familiar environment, and with multiple officers
employing various interrogation tactics for almost an hour, trying to
convince their suspect to incriminate himself.

   The officers also applied multiple layers of subtly coercive forces that,
together and in the absence of Miranda’s safeguards, would impair their
suspect’s free exercise of the privilege against self-incrimination.

   First, after the interrogation began, the officers kept Ruiz “off balance”
in the already unfamiliar environment. See Miranda, 384 U.S. at 455.
Detective Munson (whom Ruiz had not yet met) entered the room and
assumed the role of main interrogator, with a more aggressive style than
that of Detective O’Brien.

   Detective Munson then used subterfuge, lying to Ruiz about the
accuser having taken a lie-detector test. See id. at 448–57 (describing
pressures that create coercion, including use of deceptive stratagems). He
also counseled Ruiz that the alleged conduct was “not a big deal” but that
Ruiz would “look bad” if he wasn’t forthcoming about it.

  And the officers intimated that Ruiz’s fate was in their hands. They
suggested that if Ruiz didn’t talk right then about what he had done, they


Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019           Page 10 of 12
would make things worse for him in the future—because they would
worry that he wasn’t honest and that he had done “something more” than
the alleged wrongdoing. See Illinois v. Perkins, 496 U.S. 292, 297 (1990)
(“Questioning by captors, who appear to control the suspect’s fate, may
create mutually reinforcing pressures that . . . will weaken the suspect’s
will . . . .”).

   Other pressures piled on. The officers said that they “knew” the
allegations were true; they engaged in prolonged, persistent, and
accusatory questioning that focused on encouraging Ruiz to admit to the
officer’s description of the wrongdoing; and they instructed Ruiz to stay
put in the interrogation room while the time to pick up his daughter
passed.

   These types of coercive pressures, applied in a station-house
interrogation, are precisely what induced Miranda’s warning
requirements. So, the second custody criterion, like the first, was met.

   It is true that a person is not in custody simply because he is questioned
at a police station, or because he is an identified suspect, or because he is
in a coercive environment. See Mathiason, 429 U.S. at 495. And here, certain
elements, taken in isolation, may suggest an inference of no custody. But
custody depends on the totality of the circumstances surrounding the
interrogation. In this case, the totality of the circumstances, supported by
substantial, probative evidence in the record, amount to Miranda custody.
So, the State failed to show that the trial court’s suppression ruling was
contrary to law.


Conclusion
   The Fifth Amendment secures a suspect’s right against self-
incrimination. And to protect this right from the inherently compelling
pressures of custodial interrogation, Miranda requires police to provide
certain safeguards. Here, the police did not provide those safeguards to
Ruiz before interrogating him at the station house.




Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019         Page 11 of 12
  Because the totality of objective circumstances evidenced on this record
supports the trial court’s conclusion that the interrogation was custodial,
we affirm the suppression of Ruiz’s statements.


David and Goff, JJ., concur.
Massa, J., concurs in result.
Slaughter, J., dissents, believing transfer should be denied.



ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana

Henry A. Flores, Jr.
Laura R. Anderson
Tyler G. Banks
Deputy Attorneys General
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Andrew J. Baldwin
Mark E. Kamish
Baldwin Kyle & Kamish, P.C.
Franklin, Indiana




Indiana Supreme Court | Case No. 19S-CR-336 | June 3, 2019       Page 12 of 12